©PPL Corporation 2012 Barclays CEO Energy-Power Conference September 6, 2012 ©PPL Corporation 2012 Exhibit 99.1 ©PPL Corporation 2012 2 Cautionary Statements and Factors That May Affect Future Results Any statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from such forward-looking statements. A discussion of factors that could cause actual results or events to vary is contained in the Appendix to this presentation and in the Company’s SEC filings. ©PPL Corporation 2012 3 PPL Well-Positioned for Future Success Rate-regulated business provides earnings and dividend stability in weak economic environment Approximately 70% of projected 2012 EPS from regulated businesses Substantial organic growth in rate base:~8% CAGR from 2012-2016 Business Risk Profile rated “Excellent” by S&P Secure dividend with strong platform for continued growth Highly attractive competitive generation fleet with diverse fuel mix allows for significant upside when power markets recover Strong baseload footprint in PJM complemented by flexible gas-fired units No major exposure to currently proposed environmental regulations Strong management team with track record of execution U.K. team best-in-class among U.K. peers ECR approval received in Kentucky Successfully hedging competitive generation and locking in margins in a challenging market ©PPL Corporation 2012 4 U.K. Regulated Segment Investment Highlights Highly attractive rate-regulated business with significant growth prospects Regulator-approved 5-year forward-looking revenues based on future business plan, including capital expenditures and O&M plus adjustments for inflation Real-time return of and return on capital investment - no lag No volumetric risk Additional incentives for operational efficiency and high-quality service Top performing electricity distribution business in the U.K. Leader in capital and operating cost efficiency, customer service and reliability Over $380 million in incentive revenues earned over past 7 years Highest percentage of bonus revenue among peers Best-in-class U.K. management team Experienced team with record of delivering results Completely transformed acquired Midlands operation in 9 months Strong potential to earn additional incentive revenues Awarded Customer Service Excellence Standard Consistent pattern of dividend repatriation to U.S. parent ©PPL Corporation 2012 5 Midlands Integration - Improved
